Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2020 is in compliance with the provisions of 37 C.F.R. § 1.97. Accordingly, the IDS is being considered by the examiner.
Examiner's Amendment
This communication is in response to the claims filed on 09/11/2020.
An Examiner’s Amendment to the record appears below. Authorization for the Examiner’s Amendment was given by Applicant’s Representative, Dennis A. Duchene (Reg. No. 40,595), on February 18, 2022. See attached interview summary form for more information. 
Should the changes and/or additions by unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.
The claims have been amended as follows:
1-16.	(Canceled)
(New) A remote monitoring device for monitoring an electronic product display device to which the remote monitoring device is detachably connected, the remote monitoring device comprising: 	a current detector detachably connected to an input power cord that provides power to said electronic product display device, the current detector outputting a current signal based on a current of the input power cord, wherein the current of the input power cord varies based on interaction of a user with the electronic product display device;	a cellular communication chip that communicates via a cellular communication 

(New) The remote monitoring device of claim 17 further comprising:
   	a main monitor box that contains the current detector, the memory and the processor; and 
a communication box connected to the main monitor box via an inter-box communication connection, wherein the communication box contains the cellular communication chip and the Wi-Fi communication module. 
(New) The remote monitoring device of claim 18 wherein the main monitor box further contains a first serial connection and the communication box further contains a second serial connection, and wherein the inter-box communication connection is established between the first serial connection and the second serial connection.

(New) The remote monitoring device of claim 17, wherein the remote monitoring device further comprises a sensor box that contains at least one sensor, the at least one sensor 

(New) A method for monitoring an electronic product display device, the method comprising the steps of: 	monitoring a current of an input power cord that provides power to the electronic product display device and outputting a current signal based on the current of the input power cord, wherein the current of the input power cord varies based on interaction of a user with the electronic product display device; 	obtaining access point identification information related to one or more local Wi-Fi access points detected by a Wi-Fi communication module;  	recording, on a frequent basis, an electric current value associated with the current signal, and recording a time value associated with each recorded electric current value;
generating a message containing each recorded electric current value and its associated recorded time value, and also containing the access point identification information;
providing the message to a cellular communication chip; and 
instructing the cellular communication chip to send the message via a cellular communication network to an internet-connected server for processing by the internet-connected server to determine whether a usage event has occurred from the user interaction with the electronic product display device.
(New) The method of claim 21, wherein the input power cord is monitored by measuring a voltage on a resistor that is in electrical connection with the input power cord and with the electronic product display device, and wherein the current signal indicates a current level based on the measured voltage.
 
(New) The method of claim 21, wherein the input power cord is monitored by a current sensing device that is in electrical connection with the input power cord and with the electronic product display device, and wherein the current signal indicates a current level obtained from the current sensing device.

(New) The method of claim 21, wherein the message is generated upon the occurrence of a trigger event, the trigger event occurring on a periodic basis or on the determination that an amount of recorded electric current values has exceeded a predetermined threshold. 

(New) An internet-connected server for monitoring an electronic product display device, the internet-connected server comprising:	an internet connection in communication with the internet; 	a memory that stores data and processor-executable instructions; and	a processor in communication with the internet connection and the memory, the processor configured to execute the processor-executable instructions to (1) receive, via the internet connection, a message sent from a remote monitoring device over a cellular communication network which is in communication with the internet, the message containing electric current values of the electronic product display device and associated time values, and also containing access point identification information associated with the remote monitoring device, (2) determine the location of the remote monitoring device and the electronic product display device based on the access point identification information, (3) compare the electric current values contained in the received message with at least one electric current threshold to determine whether a usage event has occurred at the electronic product display device from a user interaction with the electronic product display device, and (4) store, in the memory, the location and any determined usage events associated with the electronic product display device. 

(New) The internet-connected server of claim 25, wherein the determination of whether a usage event has occurred is also based on the time values associated with the electric current values.
(New) The internet-connected server of claim 26, wherein the time values associated with the electric current values are compared to at least one timing pattern for the determination of whether a usage event has occurred.

(New) The internet-connected server of claim 25, wherein the location of the remote monitoring device and electronic product display device is determined based on the access point identification information by sending the access point identification information to an internet-based location service and receiving location information back from the internet-based location service.
(New) A method for monitoring an electronic product display device, the method comprising the steps of:   
receiving, via an internet connection, a message sent from a remote monitoring device over a cellular communication network which is in communication with the internet,  the message containing electric current values of the electronic product display device and associated time values, and also containing access point identification information associated with the remote monitoring device;
determining the location of the remote monitoring device and the electronic product display device based on the access point identification information;
comparing the electric current values contained in the received message with at least one electric current threshold to determine whether a usage event has occurred at the electronic product display device from a user interaction with the electronic product display device; and 
storing, in a memory, the location and any determined usage events associated with the electronic product display device. 

(New) The method of claim 29, wherein the determination of whether a usage event has occurred is also based on the time values associated with the electric current values.

(New) The method of claim 30, wherein the time values associated with the electric current values are compared to at least one timing pattern for the determination of whether a usage event has occurred.

(New) The method of claim 29, wherein the location of the remote monitoring device and the electronic product display device is determined based on the access point 
Reasons for Allowance
After a thorough search of the prior art of record and in view of the Examiner’s Amendment, claims 17-32 are allowed.
The following is examiner’s statement of reasons for allowance: 
The prior art of record Uebel (Pub. No. US 2017/0030950 A1) teaches “a solar power measurement input for coupling to a solar panel system, a measurement circuit configured to measure power produced by the solar panel system using the solar power measurement input, and a data transmission system. The measurement circuit is configured, by virtue of the measurement circuit including electrical components rated to at least a certain tolerance level, to take revenue-grade power measurements from the solar power measurement input with a level of accuracy that meets a national or international metering standard. The data transmission system is configured to transmit the revenue-grade power measurements from the measurement circuit to a remote system.” Uebel Abstract. Uebel furthermore teaches “When the photovoltaic supervisor system 106 determines that the wireless access point 212 is not available, e.g., due to malfunction, the photovoltaic supervisor system 106 can switch from transmitting to the wireless access point 212 to transmitting over a cellular network 222. When the photovoltaic supervisor system 106 determines that the cellular network 222 is not available, e.g., due to malfunction, the photovoltaic supervisor 106 can switch from transmitting on the cellular network 222 to another communications channel or protocol, e.g., a power line communications channel.” Uebel ¶ [0026]. 
Patel Abstract.
The prior art of record Schuch (Pub. No. US 2011/0283199 A1) teaches “System And Method For Remotely Monitoring The Operating Life Of Electronic Displays”. Schuch Title. 
The prior art fails to teach or suggest the invention recited in the independent claims, as modified by the Examiner’s Amendment, and when considering the claims as a whole. 
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599. The examiner can normally be reached on m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Gregory P. Tolchinsky
/G.P.T./
Examiner, Art Unit 2454
02/18/2022

/Brian Whipple/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        2/26/2022